Citation Nr: 1749365	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a low back condition, to include as
secondary to service-connected disabilities.

2. Entitlement to service connection for a bilateral hip condition, to include as
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.  His awards include the Southwest Asia Service Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Fort Harrison, Montana.

In September 2014 and July 2016, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS

A. Low Back Condition

The Veteran claims that he injured his low back while repelling during service, resulting in his current lumbago and degenerative disc disease (DDD).  Alternatively, he maintains that his low back condition is secondary to his service-connected posttraumatic stress disorder (PTSD) or to his service-connected bilateral knee and foot disabilities.  In support of this latter contention, he submitted letters from his private chiropractor, Dr. A., which indicate that the Veteran's knee and foot disabilities have contributed to his back pain; medical articles in September 2014 concerning the connection between (PTSD) and musculoskeletal conditions and the connection between gait disturbance and back conditions; and August 2005 statements from his father and his ex-wife regarding his disturbed gait, knee, and back pain.  See September 2017 brief.  Specifically, the Veteran and his father maintain that the Veteran's stance has changed as he compensated for his knee and foot pain.  In a September 2014 brief the Veteran's representative stated that because VA links PTSD to thyroid conditions and because the Veteran takes non-steroidal anti-inflammatory drugs (NSAIDS) for gastroesophageal reflux disease (GERD), a nexus between GERD and DDD should be inferred.  See September 2014 brief.  

B. Hip Condition

The Veteran claims that he has a bilateral hip condition manifested by hip pain.  In the event that his hip condition does not meet the criteria for a distinct diagnosis, the Veteran contends that his hip condition is representative of an undiagnosed illness or chronic multisymptom illness related to his Gulf War Service.  See September 2014 brief.  


FACTUAL FINDINGS

1. During service, the Veteran sought treatment for various conditions, but not for a back condition, and he did not report suffering a back injury.  He reported conditions including groin pain in December 1993; a right knee injury in February 1994, cough in July 1994; abdominal pain in February 1995; right foot pain in March 1995; maxillary pain in February 1996; swollen left eye in May 1996; leg cramps following hiking in September 1996; nausea and vomiting in October 1996; and knee pain in December 1996.  The service treatment records do not contain any treatment, findings or diagnoses of a low back condition or reports of a low back injury.  On his March 1997 report of medical history at separation he reported recurrent back pain.  However, the Veteran's spine was evaluated as normal during a March 1997 separation examination.  During that examination, patellofemoral pain syndrome of the right knee, high frequency hearing loss, and mildly elevated low-density lipoprotein were noted to comprise his medical conditions.

2. Following service, the first report of low back issues comes from a September 2002 VA treatment record where the Veteran stated that his low back had been stiff and sore for the past month and that he experienced radiating pain into his thigh area.  In December 2002 the Veteran averred to his low back hurting for the past two months due to truck driving.  The Veteran did not discuss a repelling injury during service in conjunction with these reports. 

3. The Veteran has been diagnosed with various low back conditions, including DDD and lumbago.  See March 2005, November 2009, and December 2012 magnetic resonance imaging (MRI) scans showing disc bulging; January 2013 private treatment record.

4. Arthritis of the lumbar spine did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and a current low back condition, including lumbago and DDD, is not related to service or caused or aggravated by a service-connected disability.

5. The Veteran has reported hip pain, locking, stiffness and tightness throughout the course of the appeal.  See April 2012 VA X-ray report, January 2014 VA treatment record, September 2015 VA treatment record.  X-ray results have showed normal bilateral hips with no abnormalities.  See April 2012 VA X-ray report.  The Veteran's VA and private treatment records are devoid of a diagnosis of a hip condition.  

6. During an April 2012 VA examination the Veteran again reported bilateral hip pain.  Noting the absence of radiographic evidence of a bilateral hip condition, the examiner opined that the Veteran did not have a diagnosis of a bilateral hip disorder.  The examiner noted a mild leg length discrepancy of 1/2 inch, and some bilateral hip functional loss in the forms of loss of 5 degrees of hip flexion, bilaterally, and hip strength 4/5.  

7. The Veteran again reported hip pain on an October 2016 VA examination, and, following the examination, the examiner opined that the Veteran did not have a diagnosable hip condition or objective indications of a hip condition.      

8. The Veteran has not had a valid diagnosis of a bilateral hip condition at any time during the pendency of the appeal, and he has not displayed objective signs and symptoms of an undiagnosed illness or of a medical unexplained chronic multisymptom illness during the course of the appeal.

 
LEGAL CONCLUSIONS

1.  The criteria for service connection for a low back condition are not met. 38 U.S.C.S. §§ 1101, 1110, 1112, 1113 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a bilateral hip condition are not met. 38 U.S.C.S. §§ 1110, 1117 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Low Back Condition

As noted above, the record reflects that the Veteran has been diagnosed with various low back conditions throughout the course of the appeal.  However, as the probative evidence of record does not support a finding that arthritis of the lumbar spine manifested during active duty service or within one year of separation from active duty service, or that a current low back condition is not related to service or caused or aggravated by a service-connected disability, the claim of entitlement to service connection must be denied.  
 
A. Chronic Disease and Continuity of Symptomatology

Although the Veteran has reported that his back pain began following an in-service repelling accident and has continued since, the Board finds his account to lack credibility.  The Board bases this finding on several factors, which it will now discuss. 

First, the Board finds that the Veteran's service treatment records are complete, based on the recording of conditions.  The records reflect that the Veteran extensively reported and received treatment for medical conditions during service, including groin pain, knee pain, cough, abdominal pain, right foot pain, maxillary pain, swollen left eye, leg cramps, nausea and vomiting.  Additionally, the Veteran reported suffering a knee injury and suffering leg cramps after hiking, and his separation examination documented the knee condition as well as other conditions.  Therefore, in light of the Veteran's history of reporting medical conditions during service, including discrete injuries, the Board finds that the absence of reports of a back injury weighs against the likelihood that the Veteran injured his back during service.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

Second, the Board finds the Veteran's September 2002 report to a VA clinician of a one month history of back pain without in-service trauma to be highly probative, because this statement was made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Third, the Board notes that the Veteran did not relate the onset of his back symptoms to a repelling accident in service until July 2006, over 8 years after service and after the filing of his original claim of entitlement to service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Therefore, given the differing reports throughout the decades, the Board finds the Veteran's relatively recent assertions of onset more than 15 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, separation examination, and his statements to his treating providers.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Therefore, the Board finds that arthritis of the lumbar spine did not manifest during service or within one year of separation.  Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under                    § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disability and service or a service-connected disability is required.  

B. Nexus to Service

In determining that direct service connection is not warranted, the Board finds that the negative opinion provided by a VA clinician in April 2012, following examination of the Veteran, to be the most probative evidence of record.  In his opinion, the examiner noted the Veteran's diagnoses of lumbago and DDD and opined that the conditions were not caused by or the result of an incident of the Veteran's service.  He reasoned that although there were subjective complaints of back pain during service, the Veteran's 1997 separation examination showed a normal lumbar spine, and DDD was not shown by MRI study until 2005, nearly eight years following separation from service. 

The remainder of the medical evidence supports the VA examiner's conclusion.  Notably, that the Veteran's spine was evaluated as normal on his separation examination, the first post-service report of a one-month history of back pain comes from 2002, and the first MRI evidence of a low back condition comes from 2005.  
As the April 2012 VA opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record to the contrary.

The Board acknowledges the Veteran's belief that his current low back condition 
is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his low back condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a low back condition is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his low back condition 
is not competent medical evidence.  The Board finds the opinion of the April 2012
examiner to be significantly more probative than the Veteran's lay assertions.

C. Secondary Service Connection

1. PTSD

In determining that service connection secondary to PTSD is not warranted, the Board finds that the negative opinion provided by a VA clinician in October 2016, following examination of the Veteran, to be the most probative evidence of record.  Following her examination, the clinician opined that a low back condition was not caused or aggravated by the PTSD. She explained that DDD cannot be caused by a mental health condition and that there are no references in the medical literature that support even a correlation between PTSD and back conditions.  Commenting 
on the statement in the September 2014 brief, she added that connections between PTSD and thyroid conditions and NSAID use and GERD do not reflect a connection between PTSD and DDD. 

As the opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Her opinion is also supported by her citation to medical literature showing no correlation between PTSD and DDD.  There is no competent medical opinion to the contrary.

The Board acknowledges the medical article submitted by the Veteran in September 2014.  However, that article does not provide a link between PTSD and musculoskeletal conditions, but merely states that they often occur together. This evidence is inconclusive, and, more problematically, is not specific to the facts of this Veteran's case.  Therefore, the Board finds it to be significantly outweighed by the October 2016 VA opinion, provided following examination of the Veteran and review of the claims file.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (finding that treatise evidence alone is usually too general and inconclusive to establish a medical nexus); Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

To the extent that the Veteran has offered an opinion as to the relationship between his PTSD and his low back condition, such is not competent medical evidence and the Board finds the October 2016 VA examiner's opinion to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

2. Bilateral Knee and Foot Conditions
	
In determining that service connection secondary to a bilateral knee or foot disability is not warranted, the Board finds that the negative opinion provided by a VA clinician in October 2016 following examination of the Veteran, to be the most probative evidence of record.  She stated that DDD is caused by the physical deterioration of the disk material, due to poor evolutionary development and the disks carrying weight during a person's life.  She explained that the medical literature does not show that physical conditions distal to the spine, including knee or foot conditions, can cause or worsen DDD.  Commenting on the lay reports and the letter from the Veteran's chiropractor noting that the Veteran experienced increased back pain due to his foot and knee conditions, the examiner noted that such exacerbations of pain did not cause and do not represent a worsening of the underlying back condition.  

As the opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Her opinion is also supported by her citation to medical literature noting no causation between DDD and distal conditions.   

The Board has considered the November 2011 and August 2016 letters from Dr. A. noting that the Veteran's stance and gait have changed to compensate for his foot pain, and Dr. A.'s opinion that the Veteran's chronic knee and foot problems have contributed to his worsening back pain.  These statements, however, do not dispute the October 2016 VA examiner's conclusion that the increased back pain does not represent the cause of or the worsening of an underlying low back condition.  Thus, the Board affords Dr. A.'s opinion little weight.  The October 2016 VA examiner's opinion is not controverted by Dr. A.'s letters or by the other medical evidence of record, and there is no competent medical opinion of record to the contrary.     

Likewise, the Board has considered the statements of the Veteran, his father, and his ex-wife noting the impact of his altered gait on his back pain.  As discussed previously, they do not provide competent evidence that a service-connected knee or foot disability has caused or permanently worsened a low back disability.  The Board finds the October 2016 VA examiner's opinion to outweigh the lay opinions of record.  See Jandreau, 492 F.3d at 1376-77.
	
Finally, the Board has considered the medical articles on gait disturbance submitted by the Veteran in September 2014.  The articles do not link a bilateral knee or foot disability to a current low back condition and are too general to establish a medical nexus.  See Sacks, 11 Vet. App. at 317.  The opinion of the October 2016 VA examiner showed that in the Veteran's specific case, the Veteran's bilateral knee and foot disabilities are not related to a low back condition.  As the VA examiner's opinion is specific to the facts of this case and was provided following examination of the Veteran and review of the claims file, the Board accords the examiner's opinion significantly greater probative weight than the medical articles submitted by the Veteran.

In summary, the preponderance of the probative evidence indicates that arthritis of the lumbar spine did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and a current low back condition is not related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S.                § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Bilateral Hip Condition

A. Current Disability

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a bilateral hip condition.  In the absence of proof of a present disability, there is no valid claim of entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As will be discussed, the Board finds that the Veteran has not been diagnosed with a bilateral hip condition during the course of the appeal.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for a bilateral hip disability cannot be granted.  

In determining that the Veteran has not had a current diagnosis of a hip disability, the Board finds the negative opinion provided by the October 2016 VA examiner to be the most probative evidence of record.  The examiner recorded the Veteran's 
complaints of hip pain and reviewed the claims file, but opined that there is no objective evidence or objective indications of a chronic hip condition.  She reasoned that the x-ray reports were normal.  Concerning the leg length discrepancy, she stated that up to a 2 inch discrepancy is normal and that while the Veteran reported difficulty in squatting, that process involves multiple joints and muscles and is not indicative of a hip condition.  There is no competent medical opinion to the contrary.  

The remainder of the medical evidence supports the examiner's conclusion.  The Veteran's hip x-rays have been normal throughout the appeal period, and a leg length discrepancy greater than 2 inches has not been shown.  Moreover, the April 2012 VA examiner also noted no objective indications of a bilateral hip disability, nor has a bilateral hip disability been noted in the Veteran's VA and private treatment records.

As the opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The Board acknowledges the Veteran's reports of subjective bilateral hip symptoms, including pain, locking, stiffness, and tightness.  However, such evidence is not sufficient to establish a current disability, as complaints of swelling and stiffness do not, alone, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board has considered whether these complaints represent manifestations of an undiagnosed illness or chronic multisymptom illness related to his Gulf War Service.  However, the Board affords great weight to the October 2016 VA examiner's negative opinion that there were no objective indications of a chronic hip condition.  There is no competent medical opinion to the contrary, nor does the evidence otherwise suggest that the Veteran has had objective indications of an undiagnosed illness or chronic multisymptom illness manifested by hip pain.  

To the extent that the Veteran has provided a diagnosis of a bilateral hip condition, or opined that the condition is a manifestation of an undiagnosed illness or multisymptom illness, such is not competent medical evidence and the Board finds the October 2016 VA examiner's opinion to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

The Board has also considered the decisions of the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim of entitlement to VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim of entitlement to VA benefits and then resolves before the claim is adjudicated).   Here, the Board has considered evidence dated prior to the filing of the Veteran's claim in January 2011, but has given great probative weight to the October 2016 VA examiner's conclusions, based on examination findings and evidence dated prior to and during the claim period, that the Veteran did not have a valid diagnosis of a hip condition, or objective indications of a hip condition during the course of the appeal.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a valid diagnosis of a bilateral hip condition or objective indications of an undiagnosed illness or chronic multisymptom illness manifested by hip pain at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a bilateral hip must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.S. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317; McClain, 21 Vet. App. 319.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that more favorable outcomes could not be reached.  


ORDER

Service connection for a low back condition is denied. 

Service connection for a bilateral hip condition is denied. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


